Citation Nr: 0631454	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a disability 
claimed as a broken back.

3.  Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis.

4.  Entitlement to an initial disability evaluation in excess 
of 0 percent from June 17, 2002, 10 percent from March 10, 
2003 and 20 percent from December 1, 2003 for residuals of a 
right foot injury, Muscle Group (MG) XI. 

5.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture, left index finger, MG 
VII.

6.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


7.  Entitlement to an extended period of convalescence beyond 
November 30, 2003 for postoperative residuals of a right 
ankle fusion.

(The issues of entitlement to reimbursement for equipment 
purchased for vocational rehabilitation and education (VR&E) 
training and feasibility of a vocational goal are the 
subjects of a separate decision under the same docket 
number.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.

The record shows that in April 2005, the Board remanded this 
case to the RO for further development in view of the 
veteran's request for a Board hearing at the RO, a request he 
subsequently withdrew.  

The issues of entitlement to service connection for a 
disability claimed as a broken back, entitlement to an 
initial disability evaluation in excess of 0 percent from 
June 17, 2002, 10 percent from March 10, 2003 and 20 percent 
from December 1, 2003 for residuals of a right foot injury, 
MG XI, entitlement to a TDIU, and entitlement to an extended 
period of convalescence beyond November 30, 2003 for 
postoperative residuals of a right ankle fusion are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board has noted the issues of entitlement to 
reimbursement for equipment purchased for VR&E training and 
feasibility of a vocational goal will be addressed in a 
separate decision.  It is the Board's policy to address all 
issues over which it has jurisdiction in a single document.  
However, there is an exception to this policy where as here 
there are issues of education/vocational rehabilitation and 
training. Such issues come under the general exception for 
issues dependent on completely different law and facts.  The 
exception is specific, instructing that such issues should 
always be the subject of a separate decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of a bilateral hip disability.

2.  There is no competent medical evidence showing a current 
diagnosis of a left knee disability or such evidence 
reasonably associating a disability of the right knee to the 
veteran's military service or a service-connected right foot 
disability on any basis.  

3.  There is no objective evidence of more than minimal or 
slight functional impairment of the left hand from residuals 
of a third finger fracture.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by military service, and it is not proximately due 
to or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006). 

2.  A bilateral knee disability was not incurred in or 
aggravated by military service, and it is not proximately due 
to or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

3.  The criteria for an increased (compensable) disability 
evaluation for residuals of a fracture, left third finger, MG 
VII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5152, 
5223, 5227 (effective prior to August 26, 2002); Diagnostic 
Codes 5228, 5229 (effective August 26, 2002, adding 
Diagnostic Codes 5216 to 5230), and § 4.73, Diagnostic Code 
5307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claims for 
service connection and increased evaluations.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The November 2002 RO letter regarding the right knee, the 
March 2003 letter regarding the left knee and the hips and an 
increased rating informed him of the provisions of the VCAA 
and he was advised to identify any evidence in support of his 
claims that had not been obtained.  The letters emphasized 
relevant evidence and invited the veteran to provide any 
evidence or information he had pertaining to the claims.  The 
letters were issued prior to the initial adjudication of the 
claims in February 2003 and July 2003 rating decisions.  The 
RO issued letters in February 2006 and May 2006 that 
supplemented the previous VCAA specific information on the 
evidence needed to substantiate the claims.  The 
correspondence mentioned above advised him of the evidence he 
needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, comprehensive 
VCAA notice was provided to the veteran prior to the initial 
AOJ adjudication of the claims and as a result the timing of 
the notice does comply with the express requirements of the 
law as interpreted in Pelegrini.  As explained below, the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in February 2006 had a reference on page 3 to this 
element and the earlier VCAA specific notices invited the 
submission of any medical or lay evidence that the Board 
finds fairly represented the content of the "fourth 
element".  Thereafter, the RO issued another letter in May 
2006 that addressed this element on page 2.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, as the Board is denying all issues considered on 
the merits in this decision, any deficiency in the VCAA 
notice regarding the effective date element or criteria for 
initial or increased compensation claims is harmless.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
observes the RO issued a letter in May 2006 that addressed 
the evaluation of disabilities and the determination of 
effective dates for payment.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The RO also 
obtained VA medical examinations that addressed appeal issues 
decided on the merits in this decision.  Therefore, the Board 
finds the development is adequate when read in its entirety, 
and it satisfied the obligations established in the VCAA.  
The duty to assist having been satisfied, the Board will turn 
to a discussion of the issues on the merits.


Analysis

Service Connection

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Regarding the claimed bilateral hip disability, and a 
bilateral knee disability, to include on a secondary basis, 
the service medical records including the May 1993 
examination for separation and the associated medical history 
are pertinently unremarkable other than for a reference in 
early May 1993 to post motor vehicle accident muscular 
soreness in the cervical spine.  

His initial VA compensation claim in 1993 was directed to the 
left hand.  The VA examiner in October 1993 described the 
musculoskeletal system as free from 
injuries including defects.  His correspondence in June 2002 
regarding accident injuries in 1990 did not mention the hips 
or the left knee, and he asserted the right knee condition 
was secondary to the right foot disability.  The 
contemporaneous VA clinical records noted his report that the 
right knee buckled when he stepped over a fan.  This was 
assessed as a right knee medial collateral ligament, medial 
knee joint sprain.  

A VA examiner in January 2003 opined regarding the veteran's 
right knee, diagnosed as probable meniscal tear, that it is 
"unlikely that his knee is unrelated to his foot problems 
although he may have an altered gait which may have resulted 
in his fall, he likely has a tear of his medial meniscus."  
The veteran related that he felt the right foot may have 
contributed to him stepping over a fan and twisting the knee.  

The VA examiner in June 2003 reviewed the claims file and 
reported an essentially normal clinical examination of the 
right knee, including the referenced radiology findings.  The 
examiner did not think the right knee was service related or 
related to the right foot problem.  The VA general medical 
examiner in July 2004 noted no complaint referable to either 
hip or the left knee.  The veteran denied any medical history 
other than what was referable to other disorders.  The 
examiner reported no abnormality of gait and stated that the 
musculoskeletal system showed no gross abnormality, effusion, 
spasm or atrophy.  A private examination in March 2005 noted 
no current disability of the left knee or either hip or any 
relevant history.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

Regarding the claimed disability of the hips and the left 
knee, the Board must point out that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  Although the appellant has 
mentioned hip pain and the left knee, the record does not 
include any medical evaluation showing the current diagnosis 
of a disability of either hip or the left knee.  Thus, the 
critical threshold element of a current diagnosis of a left 
knee disability or a disability of the hips is not met.  In 
addition, the Board will note that referenced pain, alone, 
without a diagnosed or identifiable underlying condition of 
either of the hips or the left knee, does not constitute a 
disability for which service connection may be granted.  


38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Turning to a disability of the right knee, the VA medical 
opinions in January 2003 and June 2003, taken together, were 
based upon a consideration of the pertinent record and took 
into account the veteran's history, the information in the 
extensive record of medical treatment beginning with service 
medical records.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The RO 
provided the entire record to VA examiners and did not limit 
or constrain the review.  See, e.g., Colayong v. West, 12 
Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 
268-69 (1994).  Although the veteran asserted in March 2003 
that a professor at an "accredited engineering university" 
would through "vector analysis" support the claim of 
secondary service connection, he did not produce the 
evidence.  Thus, in response to the VA opinions, the 
appellant did not challenge the specific conclusions or 
rationale against a nexus to military service or the service 
connected right foot disability with medical evidence or 
citing any medical literature to support the opinion 
regarding causation, taking into account the facts specific 
to the veteran's case.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) 
and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  As with 
any piece of evidence, the credibility and weight to be 
attached to any of the opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board will point out that the VA opinions took into 
account the entire record in addition to the veteran's 
presentation and the Board believes they are entitled to 
determinative probative weight.  Furthermore, the Board will 
note for the veteran that in general a medical statement made 
from medical history alone is not entitled to any significant 
probative weight when compared with the opinions directed to 
service connection that addressed direct and secondary 
service connection.  See, e.g., Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994); see also Grover v. West, 12 Vet. App. 
109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995), holding that self-reported history unenhanced by 
additional comment from an examiner or review of relevant 
records does not constitute competent medical evidence.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  

Thus, although the veteran is competent to testify or relate 
history of his injuries, there is an obvious and substantial 
credibility issue in his presentation in view of his personal 
interest in the outcome.  Having carefully considered the 
record, the Board is able to conclude that service connection 
for the right knee disability is not supported by the VA 
opinions against the claim as they were not speculative and 
offered a plausibly based rationale against a service 
connected right foot disability as the cause of a current 
right knee disability.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 Vet. App. 190 
(1991); Sanden, supra.  The VA medical opinions are viewed in 
their full context, and not characterized solely by the 
medical professional's choice of words that read fairly do 
not offer support for service connection of any claimed 
disability as related to military service or the service-
connected right foot disability on any basis.  See, e.g., Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his recollections, and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the right knee or either hip.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the well reasoned VA 
medical opinions of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Therefore, the Board finds, the preponderance of the evidence 
is against the claims and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 
F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Increased Rating

The RO rating decision in February 1994 granted service 
connection for left hand injury residuals with fracture, 
proximal portion of the left third metacarpal and assigned a 
0 percent rating under the version of 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 then in effect.  The RO rating decision 
in February 2003 granted "service connection" for residuals 
of a left hand fracture (MG VII) and assigned a 0 percent 
evaluation from June 17, 2002 under the provision of 
38 C.F.R. § 4.73, Diagnostic Codes 5307.  The rating board 
narrative discussed essentially the same manifestations 
previously service connected.  The most recent rating 
decision in December 2005 showed the disability as status 
post fracture ORIF proximal left third finger with the rating 
under Diagnostic Codes 5307-5229.  

In essence, the claim arose in June 2002 as a claim for 
increase.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim for 
increase such as the veteran's, the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran's claim for increase for residuals of fracture of 
the 3rd metacarpal of the left hand also requires a review of 
both versions of the rating criteria for the fingers.  See 64 
Fed. Reg. 48,785 (July 26, 2002).  Where, as here, the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 38 
U.S.C.A. § 5110(g) (West 2002).  DeSousa v Gober, 10 Vet. 
App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  

Regarding the residuals of fracture of the 3rd metacarpal of 
the left hand, under the pre-amendment version, the criteria 
for evaluation of limitation of motion or ankylosis of single 
digits or combinations of the hands of the hand was set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5224-5227 
(2002).  Explanatory notes provided specific directions on 
evaluating limitation of motion or ankylosis of single and 
multiple digits, determining whether ankylosis is favorable 
or unfavorable, and evaluating combinations of digit 
amputations at various levels or any combination of digit 
amputation, ankylosis, or limitation of motion of the digits. 
Those notes, in pertinent part, provided that: (1) With only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. 38 
C.F.R. § 4.71a, Diagnostic Codes 5224- 5227 (2002).

Unfavorable ankylosis of the middle and ring fingers of the 
minor hand was rated as 20 percent disabling and favorable 
ankylosis was rated as 10 percent. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5219, 5223 (2002).  For individual fingers, 
favorable or unfavorable ankylosis of the middle finger of 
the minor hand was rated as 10 percent disabling and 0 
percent for either the ring or little fingers. 38 C.F.R. § 
4.71a, Diagnostic Codes 5227 (2002).

Under the amended regulation, explanatory notes for 
Diagnostic Codes 5216-5230 provide that evaluation of 
ankylosis or limitation of motion of single or multiple 
digits provides for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a 
straight line with the rest of the hand. The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position. For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified 
in the rating schedule, the evaluation level assigned will be 
that which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level. (3) Evaluation of ankylosis of the 
index, long, ring, and little fingers: 
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or  there is rotation or 
angulation of a bone, evaluate  as amputation without 
metacarpal resection, at
proximal interphalangeal joint or proximal thereto. (ii) If 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position. (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis. (iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.  (5) If there is limitation of motion of 
two or more digits, evaluate each digit separately and 
combine the evaluations.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2006).  

Unfavorable or favorable ankylosis of the long finger shall 
be rated 10 percent.  Unfavorable or favorable ankylosis of 
the ring or little finger shall be rated 0 percent. Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Codes 5226, 5227 (2006).

Limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees may be rated 10 percent.  A 0 percent 
rating is provided where there is a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  For limitation of motion of the ring or little 
finger, any limitation of motion is rated 0 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 (2006).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe and severe.  38 C.F.R. § 4.56(c), 
(d).  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).  A history consistent with a moderate 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use.  Objective findings include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  38 C.F.R. § 4.56 (d)(2).

A noncompensable evaluation may be assigned for slight 
impairment of flexion of the major or minor wrist and 
fingers; muscles arising from internal condyle of humerus; 
flexors of the carpus and long flexors of fingers and thumb, 
pronator; 10 percent when moderate (major or minor); 30 
percent (20 percent minor) when moderately severe; and 40 
percent (30 percent minor) when severe.  38 C.F.R. § 4.73; 
Diagnostic Code 5307.
A VA examiner in January 2003 noted twice the veteran was 
right hand dominant and this was also noted in the service 
medical records.  The veteran complained of cold weather pain 
and when gripping objects.   He had a firm dorsal mass in the 
region of the proximal third metacarpal.  He was able to make 
a complete fist, and he had excellent wrist range of motion 
with 70 degrees of flexion and 60 degrees of extension pain 
free.  Grip strength showed no fatigue with repetitive 
testing and he was able to make a strong grip.  He had 
excellent flexion and extension of the third metacarpal joint 
and no asymmetry being able to flex 90 degrees and 
hyperextend to 10 degrees.  There was mild tenderness to 
palpation of the bony prominence over the third metacarpal.  
The examiner's assessment was status post third metacarpal 
fracture of the left hand with minimal residual impairment.  

A VA examiner in June 2003 reported the veteran had good grip 
strength, a full range of motion of all fingers and the wrist 
and no loss of motion of any other joints of the hand.  The 
examiner's assessment was healed fracture of the second 
metacarpal of the left hand.  An X-ray in October 2003 noted 
internal fixation of what appeared to be an oblique fracture 
of left third metacarpal with slight dorsal displacement of 
the fracture fragment.  

The VA examiner in July 2004 reviewed the claims file and 
reported the veteran stated he was right hand dominant with 
writing, eating and hair combing.  A private evaluation in 
March 2005 noted the complaint of hand pain and cramping.  
The examiner noted there was 5/5 muscle strength in all 
muscles and no muscle atrophy, spasticity, rigidity or 
tremor.  His ability to pick up small objects or button 
clothes was preserved.  The examiner stated the veteran was 
ambidextrous.  The examiner stated the joints are free in 
movement and the left wrist had a normal range of motion and 
preserved pulses.   The diagnosis was old injury left 
wrist/hand with function preserved.  

The evaluation is predicated on limitation of motion since 
there is no evidence of ankylosis of the 3rd metacarpal; 
accordingly, the criteria of 38 C.F.R. §§ 4.40, 4.45 are 
applicable to the veteran's case.  However, the VA examiner 
in January 2003 reported no limitation of motion, full grip 
strength and dexterity that together would support no more 
than a 0 percent evaluation as there is no fatigue with 
repeated grip testing.  Thereafter, the VA and private 
examiners reported essentially the same findings that are 
reasonably interpreted as a healed fracture with no 
residuals.  The examination findings clearly support the 
continuation of a 0 percent evaluation.  The examiners 
reported no functional impairment of the left hand and the 
range of motion was described as full.  As for muscle injury, 
there is no functional defect objectively shown that would 
equate with more than slight disability.  Objectively there 
was no appreciable deficiency in grip strength.  Thus 
overall, the evidence favors the 0 percent evaluation based 
on these examinations in light of the several reports showing 
no limitation of motion or functional impairment such as 
decreased grip strength.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.  The veteran recently asserted he was 
ambidextrous but the record shows a consistent report of 
right hand dominance in the service medical records and in 
information given to a VA examiner recently.  In any event, 
there is no more than slight impairment of the left hand, so 
whether the Board accepted without argument his claim of 
ambidexterity, the rating would remain 0 percent as under the 
criteria for muscle injury or orthopedic residuals of finger 
fracture as the minimum level of disability for a compensable 
evaluation is not more nearly approximated.  38 C.F.R. 
§ 4.31. 

Finally, the Board has also considered whether an increased 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO 
considered the rating but did not find that the record 
warranted its application.  However, the evidence of record 
does not demonstrate that the left hand presents a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition has required for example 
frequent hospitalization, or that that it has been 
characterized in any examination report as markedly 
interfering with employment so as to render impractical the 
application of the regular schedular standards.  The 
examiners have consistently reported no residuals from the 
fracture of the left hand.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis is denied.

Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis is denied.

Entitlement an increased (compensable) disability evaluation 
for residuals of a fracture, left index finger, MG VII, is 
denied.


REMAND

Regarding the issue of entitlement to service connection for 
a disability claimed as a broken back, the VA examiner in 
June 2003 stated that the claims file was reviewed and noted 
the veteran told him he had been treated intermittently for 
low back pain since the motor vehicle accident in 1990.  The 
clinical examination was essentially unremarkable, noting a 
full range of motion  and no incoordination, fatigue or 
weakness.  It was the examiner's opinion that the chronic, 
mild lumbosacral muscle ligamentous strain was service-
related.  However, the examiner did not explain the rationale 
supporting the conclusion and the record is not undisputed as 
to the existence of a back injury during military service or 
continuity of symptomatology. The record provided for review 
does warrant seeking another opinion in view of the 
insufficient findings and lack of detail in the examiner's 
opinion.  See Mariano v. Principi, 17 Vet. App. 305 (2003); 
38 C.F.R. § 4.2.  

Regarding an increased initial evaluation for residuals of a 
right foot injury, MG XI, the Board observes that the veteran 
reasonably raised the issue of service connection for 
hammertoes and clawfoot through his evidentiary submission to 
the RO in May 2006.  The Board must assign disability ratings 
based upon the manifestations of the service connected 
disability alone.  38 C.F.R. § 4.14.  Here the veteran 
presents an inextricably intertwined issue of service 
connection that would effect the disability evaluation for 
the right foot.  Thus, the issue of service connection for 
hammertoes and claw foot must be adjudicated before the Board 
can render an informed determination on the disability 
evaluation for the right foot.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The determination of the TDIU is 
deferred pending the adjudication of the intertwined claim 
for service connection.  

Regarding the extension of a convalescent rating beyond 
November 30, 2003, as decided in a RO rating decision in 
March 2004, the record shows a VA clinical record entry in 
October 2003 indicated that the veteran's right foot surgery 
took up to six to twelve months to heal and may not eradicate 
all his pain.  The subsequent reports did not contain a clear 
assessment as to when the convalescent period ended or when 
the veteran had attained the maximum postoperative benefit.  
According to a November 2004 report he had a "CAM walker" 
placed on the right foot after the short leg cast was removed 
and he was told o bear weight as tolerated.  This is a 
medical determination and the Board cannot rely on its own 
unsubstantiated medical opinion is this matter.  Colvin, 
supra.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to identify 
all medical treatment for the lumbosacral 
spine and clawfoot or hammertoes at any time 
prior to, during or since military service.  
The veteran should also be asked to provide 
additional information regarding the 
treatment he received following the right 
foot surgery in October 2003.  The AMC should 
assist the veteran in obtaining all relevant 
medical evidence. If records sought are not 
obtained, the AMC should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken. Once 
obtained, all records must be permanently 
associated with the claims folder.

2.  The AMC should arrange for the veteran to 
undergo an examination by an orthopedic 
specialist to include on a fee basis if 
necessary.  It is imperative that the 
examiner review the pertinent medical records 
and other evidence in the claims file, to 
include any additional evidence obtained 
pursuant to this remand.  The examining 
orthopedic specialist should report any and 
all appropriate diagnoses of a right foot 
disability found.  Specifically, the examiner 
should respond to the following question: Is 
it more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as likely 
as not (50 percent probability) that the 
veteran's current hammertoes and/or clawfoot, 
if found, are related to the service 
connected disability of the right foot or if 
not causally related was either aggravated as 
a result of the right foot disability or any 
treatment for it?  A rationale must be 
provided for all opinions expressed.

The orthopedic specialist should also review 
the record of postoperative treatment that 
followed the right ankle fusion in October 
2003.  The examiner should respond to the 
following question: What was the nature and 
duration of the period of convalescence 
following the right ankle fusion in October 
2003; specifically did it extend beyond 
November 30, 2003?  


The RO should refer the claims file to the VA 
orthopedic examiner who performed the 
examination in June 2003, if the examiner is 
available.  The examiner should be asked to 
provide the rationale that supported the 
opinion in June 2003 that the veteran's low 
back disability was as likely as not service 
related.  If the examiner is no longer able 
to participate in the evaluation, another 
orthopedic specialist should be asked to 
review the record and respond to the 
following question: Is it more likely 
(greater than 50 percent probability), less 
likely (less than 50 percent probability), or 
at least as likely as not (50 percent 
probability) that the veteran's current 
lumbosacral spine disability is related to a 
motor vehicle accident he sustained in 1990 
during military service?  The veteran should 
be scheduled for any examination the examiner 
deems necessary for an informed opinion.  The 
examiner must provide a complete rationale 
for any opinion rendered.

3.  When the above development has been 
completed, the RO should review the expanded 
record and adjudicate the intertwined issue 
of service connection for hammertoes and 
clawfoot and readjudicate the issues of an 
increased rating for the right foot 
disability, entitlement to a TDIU and 
entitlement to a convalescent rating beyond 
November 30, 2003 for postoperative right 
ankle fusion.  If any benefit sought remains 
denied, a supplemental statement of the case 
(SSOC) should be issued and the veteran and 
his representative should be afforded an 
opportunity to respond. The SSOC must contain 
notice of all relevant actions taken on the 
claim, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal. 
Additionally, if the veteran does not appear 
for a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


